The opinion of the court was delivered, by
Williams, J.
Under the Act of 24th February 1770, 1 Sm. *482807, establishing a mode by which husband and wife may convey the estate of the wife, the official certificate of acknowledgment is the only evidence that the wife has acknowledged the deed in the form required by the statute, in order to make a valid conveyance of her interest in real estate, and, except in cases of fraud and duress, it is conclusive of every material fact appearing on its face. But though it is not conclusive as between the parties in Gases of fraud and imposition, or of duress, and may be overcome by parol evidence, it is conclusive as to subsequent purchasers for a valuable consideration without notice: Schrader v. Decker, 9 Barr 14; Louden v. Blythe, 4 Harris 532; Louden v. Blythe, 3 Casey 22; Michener v. Cavender, 2 Wright 334; Hall v. Patterson, 1 P. F. Smith 289. But it is conclusive of such fact only as the magistrate is bound to record and certify, not of facts which he is not required to certify under the provisions of the statute. The general rule in regard to certificates, given by persons in official star tion, is that the law never allows a certificate of a mere matter of fact, not coupled with any matter of law, to be admitted in evidence. If the person was bound to recoi’d the fact, then the proper evidence is a copy of the record duly authenticated.. But, as to matters which he was not bound to record, his certificate being extra-official, is merely the statement of a private person, and will therefore be rejected. So, where an officer’s certificate is made evidence of facts, he cannot extend its effect to other facts, by stating those also in the certificate ; but such parts of the certificate will be suppressed: 1 Greenlf. Ev., § 498; Omichund v. Barker, Willes’s R. 549, 50; Wolfe v. Washburn, 6 Cowen 261; Johnson v. Hocker, 1 Dall. 406; 3 Cowen & Hill’s Ev., note 701, p. 1044.
As the magistrate is not required by the act to certify that the wife was of full age when she acknowledged the deed, she is not concluded by his certificate of the facts from showing that she was a minor when she signed and delivered it. It follows that the evidence of Mrs. Baker’s minority when she executed and acknowledged the deed, under which the defendants claim title to her interest in the land, was rightly received ; and the court properly left the fact to the jury, with the instruction that if she was a minor she might avoid the deed when she came of age, and was entitled to recover, unless she had subsequently ratified the conveyance.
Nor have the plaintiffs in error any reason to complain of the charge of the court on the subject of the wife’s alleged ratification of the deed after she attained her majority, or of the manner in which the question was submitted to the jury. It is clear, as the court charged the jury, that if she was a minor when she executed the deed, she was when she signed the order in favor of her husband for the purchase-money, and anything that was received in *483her minority under the order would he entitled to no weight whatever as a ratification of her act and deed. It would not estop her from avoiding the deed afterwards, if upon such order it were believed that she received the full amount of the consideration, or that it was received by her husband upon it. Nor was she estopped by the suit brought in her name for the purchase-money, which was pending at the trial of this ejectment, if it was not brought with her knowledge and consent. Instead of leaving the jury to find from the evidence that she ratified and treated the conveyance as valid, the court would have been justified in withdrawing the question from the jury and instructing them in conformity with the doctrine in Glidden v. Strupler, 2 P. F. Smith 400, that she. could not ratify the conveyance otherwise than by a re-acknowedgement of the deed in the mode prescribed by the statute. •
Nor is the plaintiff estopped from recovering her interest in the land during coverture, although her husband joined with her in the deed and received the purchase-money. When it was executed he had no interest or estate in the land as tenant by the curtesy, or otherwise, which he could convey. The wife was not actually or potentially seised of the land. Her mother had a life-estate in it, and-so long as it continued, the husband could not be tenant by the curtesy of the wife’s estate in remainder: Hitner v. Ege, 11 Harris 305; Buchanan v. Duncan, 4 Wright 82. As the outstanding estate for life did not end until after the passage of the Married Woman’s Act, the wife’s interest in remainder accrued to her subject to its provisions, and the husband took his estate as tenant by the curtesy, with the qualities given to it by the act and its supplements. As the wife’s estate in the land cannot be taken in execution for the debts of her husband, on account of his interest as tenant by the curtesy, it is clear that he has no power to convey or alienate it during coverture. She is therefore not estopped by his deed or covenant of warranty from maintaining this action for its recovery.
Judgment affirmed.